     Case 17-50104            Doc 90 Filed 01/10/19 EOD 01/10/19 12:22:53                            Pg 1 of 2
                               SO ORDERED: January 10, 2019.




                                ______________________________
                                Jeffrey J. Graham
                                United States Bankruptcy Judge
                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

IN RE:                              )
                                    )
HHGREGG, INC., et al., 1            )                       Case No. 17-01302-JJG-11
                                    )                       Jointly Administered)
                                    )
      Debtors.                      )
____________________________________)
WHIRLPOOL CORPORATION,              )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                       Adv. Pro. No. 17-50104
                                    )
HHGREGG, INC.,                      )
GREGG APPLIANCES, INC.,             )
HHG DISTRIBUTING, LLC, et al.,      )
                                    )
      Defendants, Counterclaimants, )
vs.                                 )
                                    )
WHIRLPOOL CORPORATION,              )
                                    )
      Counter Defendant.            )

      ORDER GRANTING DEFENDANTS’ THIRD MOTION TO CONTINUE
    (TELEPHONIC) HEARING ON PLAINTIFF’S MOTION TO CONSOLIDATE
                     ADVERSARY PROCEEDINGS

         This matter comes before the Court on the Third Motion To Continue

Hearing on Plaintiff’s Motion To Consolidate Adversary Proceedings (the “Motion”)


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
hhgregg, Inc. (0538); Gregg Appliances, Inc. (9508); and HHG Distributing LLC (5875).

                                                          1
    Case 17-50104    Doc 90    Filed 01/10/19   EOD 01/10/19 12:22:53    Pg 2 of 2



filed on January 8, 2019, by Defendants, hhgregg, Inc., Gregg Appliances, Inc., and

HHG Distributing, LLC, by counsel. The aforementioned Defendants seek a

continuance of the telephonic hearing on Plaintiff, Whirlpool Corporation’s, Motion

to Consolidate Adversary Proceedings scheduled on January 28, 2019 at 10:00 a.m.

(prevailing Eastern time). The Court, having reviewed the Motion finds that good

cause exists and GRANTS said Motion rescheduling the telephonic hearing on

Plaintiff, Whirlpool Corporation’s Motion to Consolidate Adversary Proceedings to

March 18, 2019 at 10:00 a.m. (prevailing Eastern time). Parties are directed to

dial 877-848-7030 using access code 8891756.

      Additionally, Objections are due to be filed with the Court on or

before March 1, 2019.

      Motions for continuance must be filed as soon as cause for a continuance is

discovered. The motion shall denominate whether it is the first, second, third, etc.

motion for continuance. Every motion for continuance shall state whether opposing

counsel objects to the continuance, or shall state what reasonable efforts were made

to contact opposing counsel to make such an inquiry.


                                         ###




                                          2
